          Case 1:16-cv-05263-AKH Document 303 Filed 10/18/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------X
                                                                         :
FRONTPOINT ASIAN EVENT DRIVEN FUND, L.P.,
                                                                         :
and SONTERRA CAPITAL MASTER FUND, LTD.,
on behalf of themselves and all others similarly situated, :
                                                                         :   Case No. 1:16-cv-05263-AKH
                                                                         :
                                       Plaintiff,                        :
                               - against -                               :
                                                                         :
CITIBANK, N.A., CITIGROUP INC., BANK OF                                  :
AMERICA CORPORATION, BANK OF AMERICA,                                    :
N.A., JPMORGAN CHASE & CO., JPMORGAN                                     :
CHASE BANK, N.A., THE ROYAL BANK OF                                      :
SCOTLAND PLC, THE ROYAL BANK OF                                          :
SCOTLAND GROUP PLC, RBS SECURITIES JAPAN :
LIMITED, UBS AG, UBS SECURITIES JAPAN CO.                                :   NOTICE OF THE
LTD., ING GROEP N.V., ING BANK N.V., ING                                 :   HONGKONG AND
CAPITAL MARKETS LLC, BNP PARIBAS, S.A., BNP :                                SHANGHAI BANKING
PARIBAS NORTH AMERICA, INC., BNP PARIBAS                                 :   CORPORATION LTD.’S
SECURITIES CORP., BNP PARIBAS PRIME                                      :   MOTION FOR
BROKERAGE, INC., OVERSEA-CHINESE BANKING :                                   RECONSIDERATION OR,
CORPORATION LTD., BARCLAYS PLC, BARCLAYS :                                   ALTERNATIVELY,
BANK PLC, BARCLAYS CAPITAL INC., DEUTSCHE :                                  CERTIFICATION FOR
BANK AG, CREDIT AGRICOLE CORPORATE AND :                                     INTERLOCUTORY
INVESTMENT BANK, CREDIT AGRICOLE S.A.,                                   :   APPEAL
CREDIT SUISSE GROUP AG, CREDIT SUISSE AG,                                :
CREDIT SUISSE INTERNATIONAL, STANDARD                                    :
CHARTERED BANK, STANDARD CHARTERED                                       :
PLC, DBS BANK LTD., DBS GROUP HOLDINGS                                   :
LTD., DBS VICKERS SECURITIES (USA) INC.,                                 :   ORAL ARGUMENT
UNITED OVERSEAS BANK LIMITED, UOB GLOBAL :                                   REQUESTED
CAPITAL, LLC, AUSTRALIA AND NEW ZEALAND :
BANKING GROUP, LTD., ANZ SECURITIES, INC.,                               :
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., THE :
HONGKONG AND SHANGHAI BANKING                                            :
CORPORATION LIMITED, HSBC BANK USA, N.A., :
HSBC HOLDINGS PLC, HSBC NORTH AMERICA                                    :
HOLDINGS INC., HSBC USA INC., MACQUARIE                                  :
BANK LTD., MACQUARIE GROUP LTD.,                                         :
COMMERZBANK AG, AND JOHN DOES NOS.1-50, :
                                                                         :
                                       Defendants.
 ------------------------------------------------------------------------X
         Case 1:16-cv-05263-AKH Document 303 Filed 10/18/18 Page 2 of 2



               PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in

Support of the Motion for Reconsideration or, Alternatively, Certification for Interlocutory

Appeal, and the prior filings and proceedings in this case, Defendant Hongkong and Shanghai

Banking Corporation Limited (“HBAP”) will move this Court before the Honorable Alvin K.

Hellerstein at the United States Courthouse, 500 Pearl Street, New York, New York, at a date

and time to be determined by the court, for reconsideration of the Court’s Opinion and Order

Granting in Part and Denying in Part Defendants’ Motions to Dismiss as to HBAP, dated

October 4, 2018, or in the alternative, certification for immediate appeal pursuant to 28 U.S.C.

§ 1292(b).

Dated: October 18, 2018
       Washington, D.C.
                                      Respectfully submitted,

                                      CLEARY GOTTLIEB STEEN & HAMILTON LLP

                                      /s/ Nowell D. Bamberger

                                      Lewis J. Liman
                                              A Member of the Firm
                                      Charity E. Lee
                                      One Liberty Plaza
                                      New York, NY 10006
                                      Telephone: (212) 225-2000
                                      Fax: (212) 225-3999
                                      lliman@cgsh.com
                                      charitylee@cgsh.com

                                      Nowell D. Bamberger
                                             A Member of the Firm
                                      2000 Pennsylvania Avenue, NW
                                      Washington, D.C. 20006
                                      Telephone: (202) 974-1500
                                      Fax: (202)-974-1999
                                      nbamberger@cgsh.com

                                      Attorneys for The Hongkong and Shanghai Banking
                                      Corporation Limited


                                                2
